DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered.
Claims 1-7 and 14-26 remain pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 14-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raduchel et al. (hereinafter Raduchel) (US 2017/0161439 A1).
Claim 1 has been amended now to recite a method comprising: 
receiving, by a device comprising a processor and a memory storing a blockchain application, biometric data identifying a patient, wherein a biometric authentication device identifies the patient and provides the biometric data to the device (Raduchel teaches “an authenticity feature” in par. 70, “…from the perspective of a patient, the authentication mechanism also may include a biometric mechanism linking the data record to the patient. The biometric information may function as an encryption key in a symmetric encryption/decryption mechanism to encrypt medical record data. The biometric information may include digitized finger print, iris-Scan, retina-Scan, etc. The biometric mechanism may allow electronic medical records to be decrypted at the user's electronic device 130 based on the biometric information of the user (e.g., a finger print).” In par. 72); 
executing, by the device, the blockchain application to connect the device to a peer node of a plurality of peer nodes, wherein the peer node hosts a chaincode and a ledger, and wherein the ledger stores health data associated with a plurality of patients including health data associated with the patient identified by the biometric data (Raduchel teaches “a system 1600 is configured to access and then share electronic medical records utilizing block chain technology.” in par. 326, and “…the authentication mechanism also may include a biometric mechanism…” in par. 72-also, system 1600 is described in par. 326 as “a system 1600 is configured to access and then share electronic medical records utilizing block chain technology.”); 
generating, by the device, a proposal directed to the peer node, wherein the proposal is to invoke the chaincode to update the ledger of the peer node by modifying at least a portion of the health data associated with the patient identified by the biometric data that is stored on the ledger (Raduchel teaches “…a request to retrieve the electronic medical record from repository can be authenticated using OAuth 2.0, per OAuth, “OAuth 2.0.” OAuth. Oct. 20, 2016. Web. . OAuth 2 can serve as an authentication technology for the user electronic device to utilize specific authentication credentials for each medical storage system to then access the electronic medical record.” In par. 329, par. 72 and “…The process for updating the block chain can be executed as previously described…” in par. 373-par. 369-372 describes creating a hash to the output data, which is distributed to storage); 
sending, by the device, the proposal to the peer node (Raduchel teaches “The user electronic device 130 sends a request message to record storage system 140 in order to request an electronic medical record (1720). This request message can be signed with the private key of the user's new address.” In par. 330); 
receiving, by the device from the peer node, a proposed ledger update generated by the chaincode of the peer node in response to the proposal (Raduchel teaches “The record storage system 140 receives the electronic medical record request message from the user electronic device 130 and then can validate, or verify, the message (1730).” In par. 331 and par. 369-373);
sending, by the device, the proposed ledger update to a set of endorser peer nodes of the plurality of peer nodes (Raduchel; par. 369-373); and 
in response to receiving endorsement of the proposed ledger update from the set of endorser peer nodes of the plurality of peer nodes, generating, by the device, a transaction order request that is used by an orderer node to generate a transaction block for updating, in accordance with the proposed ledger update, the ledger of the peer node and all other instances of the ledger associated with the plurality of peer nodes by modifying the health data associated with the patient identified by the biometric data that is stored on the ledger (Raduchel; par. 369-373).

Raduchel teaches ”a mobile device associated with a user is configured to securely aggregate electronic medical records for the user. The mobile device may be configured to serve as a real-time, secure conduit to receive electronic medical records from remote service providers such that the electronic medical records may be displayed to a medical service provider that/who provides medical service to the user. For example, if a user attends a doctor's appointment and the doctor does not have necessary medical record's for the user, the user may use the user's mobile device to quickly access the electronic medical records needed by the doctor.” In par. 39.  Raduchel does not expressly teach the specific data recited in claims 1, 14, 20, 21 (the features of “wherein the device is associated with a user other than the patient” and “wherein the user is a medical professional”); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per claim 2, Raduchel discloses the method of claim 1, wherein the biometric authentication device is a standalone device (Raduchel teaches “from the perspective of a patient, the authentication mechanism also may include a biometric mechanism linking the data record to the patient…The biometric information may include digitized finger print, iris-Scan, retina-Scan, etc…” in par. 72-Examiner’s note: Broadest reasonable interpretation of digitized fingerprint, iris-scan, retina-scan involves a standalone biometric device or is part of (user’s) device).

As per claim 3, Raduchel discloses the method of claim 1, wherein the biometric authentication device is part of the device executing the blockchain application (Raduchel teaches “from the perspective of a patient, the authentication mechanism also may include a biometric mechanism linking the data record to the patient…The biometric information may include digitized finger print, iris-Scan, retina-Scan, etc…” in par. 72-Examiner’s note: Broadest reasonable interpretation of digitized fingerprint, iris-scan, retina-scan involves a standalone biometric device or is part of (user’s) device).

As per claim 4, Raduchel discloses the method of claim 1, wherein the ledger is associated with a specific channel of a plurality of channels associated with the health data, and wherein the plurality of peer nodes and the blockchain application are associated with the specific channel (Raduchel teaches “…a link to a server is sent such that the recipient electronic device 180 can access the link and then download the electronic medical record. In an exemplary embodiment, this link can be a link to a location at the record storage system 140… this link can be to a peer-to-peer (P2P) network. In this embodiment, the electronic medical record can be distributed to a P2P network, such as P2P node 1620. The electronic medical record can be encrypted before distributing to a P2P network. A link, or other type of location identifier, can be included in the block chain share transaction so that the recipient can then download the electronic medical record.” in par. 343).

Claim 5 has been amended now to recite the method of claim 1, wherein the ledger comprises: medical history data associated with the patient; patient prescription history data associated with the patient; or remote patient monitoring device data associated with the patient (Raduchel teaches “The Personal Health Record can be a single place to store the basic health information about the user 120. Such as insurance information, current medical conditions, medication prescriptions, medical history, etc…” in par. 246)

Claim 6 has been amended now to recite the method of claim 1, further comprising generating, by the device, a proposal directed to the peer node to invoke the chaincode to query the ledger for at least a portion of the health data stored by the ledger (Raduchel; par. 40, par. 369-373).

As per claim 7, Raduchel discloses the method of claim 1, further comprising receiving, by the device, a ledger update event to indicate that the ledger has been updated by the peer node in accordance with the proposed ledger update (Raduchel teaches “the user electronic device may update a database stored locally on the user electronic device 130 and/or may update a database stored remotely from the user electronic device 130.” In par. 105, “The block chain system receives the share trans action, validates the transaction, and then posts the transaction into a new block of transactions (2070)…” in par. 374, and “the electronic medical record data and/or the container data can be used as the address for the block chain update. This block chain update becomes a record that can be used to validate the source and process for creating the electronic medical record fragments. The validity can therefore be checked once the fragments are aggregated into an electronic medical record.” in par. 391).

Claim 14 has been amended now to recite a computer-readable storage medium comprising computer-executable instructions of a blockchain application that, when executed by a processor of a device, cause the processor to perform operations comprising: 
connecting to a peer node of a plurality of peer nodes, wherein the peer node hosts a chaincode and a ledger, and wherein the ledger stores health data associated with a plurality of patients (Raduchel; par. 326); 
generating a proposal directed to the peer node, wherein the proposal is to invoke the chaincode to update the ledger of the peer node by modifying at least a portion of the health data associated with a patient of the plurality of patients that is stored on the ledger (Raduchel; par. 329); 
sending the proposal to the peer node (Raduchel; par. 330); 
receiving, from the peer node, a proposed ledger update generated by the chaincode of the peer node in response to proposal (Raduchel; par. 330, 369-373)
sending the proposed ledger update to a set of endorser peer nodes of the plurality of peer nodes (Raduchel; par. 369-373); and 
in response to receiving endorsement of the proposed ledger update from the set of endorser peer nodes of the plurality of peer nodes, generating, by the device, a transaction order request that is used by an orderer node to generate a transaction block for updating, in accordance with the proposed ledger update, the ledger of the peer node and all other instances of the ledger associated with the plurality of peer nodes by modifying the health data associated with the patient that is (Raduchel; par. 369-373).
Raduchel teaches ”a mobile device associated with a user is configured to securely aggregate electronic medical records for the user. The mobile device may be configured to serve as a real-time, secure conduit to receive electronic medical records from remote service providers such that the electronic medical records may be displayed to a medical service provider that/who provides medical service to the user. For example, if a user attends a doctor's appointment and the doctor does not have necessary medical record's for the user, the user may use the user's mobile device to quickly access the electronic medical records needed by the doctor.” In par. 39.  Raduchel does not expressly teach the specific data recited in claims 1, 14, 20, 21 (the features of “wherein the device is associated with a user other than the patient” and “wherein the user is a medical professional”); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per claim 15, Raduchel discloses the computer-readable storage medium of claim 14, wherein the operations further comprise identifying the patient based upon biometric data obtained by a biometric sensor (Raduchel; par. 72).

As per claim 16, Raduchel discloses the computer-readable storage medium of claim 14, wherein the ledger is associated with a specific channel of a plurality of channels associated with the health data, and wherein the plurality of peer nodes and the blockchain application are associated with the specific channel (Raduchel; par. 343).

Claim 17 has been amended now to recite the computer-readable storage medium of claim 14, wherein the ledger comprises: medical history data associated with the patient; patient prescription history data associated with the patient; or remote patient monitoring device data associated with the patient (Raduchel; par. 246).

Claim 18 has been amended now to recite the computer-readable storage medium of claim 14, wherein the operations further comprise generating a proposal directed to the peer node to invoke the chaincode to query the ledger for at least a portion of the health data stored by the ledger (Raduchel; par. 40, 369-373).
As per claim 19, Raduchel discloses the computer-readable storage medium of claim 14, wherein the operations further comprise receiving a ledger update event to indicate that the ledger has been updated by the peer node in accordance with the proposed ledger update (Raduchel; par. 211).

Claim 20 has been amended now to recite the computer-readable storage medium of claim 14, wherein the proposed ledger update comprises modifying at least a portion of the health data associated with the patient that is stored on the ledger based upon input received by the user (Raduchel; par. 100). 
Raduchel teaches ”a mobile device associated with a user is configured to securely aggregate electronic medical records for the user. The mobile device may be configured to serve as a real-time, secure conduit to receive electronic medical records from remote service providers such that the electronic medical records may be displayed to a medical service provider that/who provides medical service to the user. For example, if a user attends a doctor's appointment and the doctor does not have necessary medical record's for the user, the user may use the user's mobile device to quickly access the electronic medical records needed by the doctor.” In par. 39.  Raduchel does not expressly teach the specific data recited in claims 1, 14, 20, 21 (the features of “wherein the device is associated with a user other than the patient” and “wherein the user is a medical professional”); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per newly added claims 21-26, they are apparatus claims which repeat the same limitations of claims 1-2, 4-7, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Raduchel disclose the underlying process steps that constitute the methods of claims 1-2, 4-7, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 21-26 are rejected for the same reasons given above for claims 1-2, 4-7.

Response to Arguments
Applicant's arguments filed 12/04/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Applicant argues that Raduchel teaches a user device, where the device associated with a patient, and amended claims recite the device is associated with a user that is other than the patient. In response, Examiner submits that Raduchel teaches ”a mobile device associated with a user is configured to securely aggregate electronic medical records for the user. The mobile device may be configured to serve as a real-time, secure conduit to receive electronic medical records from remote service providers such that the electronic medical records may be displayed to a medical service provider that/who provides medical service to the user. For example, if a user attends a doctor's appointment and the doctor does not have necessary medical record's for the user, the user may use the user's mobile device to quickly access the electronic medical records needed by the doctor.” In par. 39. The device being associated with a user other than the patient is a non-functional descriptive material and is not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data (receiving, executing, generating, sending, updating functions).  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626